Title: To Alexander Hamilton from Benjamin Lincoln, 3 September 1790
From: Lincoln, Benjamin
To: Hamilton, Alexander


Boston, September 3, 1790. “Herewith you will receive my account current & the necessary papers to the first of July.… A few days since we put our hands on two bags of Coffee. If we are not deceived by the informant, such facts will turn up in evidence as deeply to involve the captain of the vessel.… A British ship came here a few days since from Ireland had nothing on board saving a few passenger[s].…”
